Case 9:20-cv-81843-DMM Document 1 Entered on FLSD Docket 10/06/2020 Page 1 of 17

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF FLORIDA

 

CASE NO.
NELSON FERNANDEZ,
Plaintiff,
vs.
FORT TACO, LLC, d/b/a ROCCO’S
TACOS & TEQUILA BAR, a Florida
limited Jiability company,
Defendant.
/
COMPLAINT

Plaintiff NELSON FERNANDEZ, through undersigned counsel, sues Defendant FORT
TACO, LLC, d/b/a ROCCO’S TACOS & TEQUILA BAR, a Florida limited liability company,
and alleges as follows:

I, This is an action for declaratory and injunctive relief pursuant to Title III of the
Americans with Disabilities Act, 42 U.S.C. §§12181-12189 (“ADA”), as amended, and 28 C.F.R.
Part 36,.to prevent discrimination that includes equal access to an internet website for services, to
order food, and to secure information about Defendant’s restaurants online.

2. This Court has jurisdiction over this case based on federal question jurisdiction, 28
U.S.C. §1331 and the provisions of the ADA. Plaintiff seeks declaratory and injunctive relief
pursuant to 28 U.S.C. §§2201 and 2202,

3, Venue is proper in this Court as all actions complained of herein and injuries and

damages suffered occurred in the Southern District of Florida.

 
Case 9:20-cv-81843-DMM Document 1 Entered on FLSD Docket 10/06/2020 Page 2 of 17

4, Plaintiff NELSON FERNANDEZ is a resident of Palm Beach County, Florida, is
sui juris, and is disabled as defined by the ADA and ADA Amendments Act of 2008, 42 U.S.C.
§12101 “ADAAA”).

5, Plaintiff is and at all relevant times has been visually impaired and physically
disabled who has been diagnosed with Relapsing-Remitting Multiple Sclerosis (“RRMS”), As a
result of his disease, Plaintiff is currently paralyzed in approximately 80% to 90% of his body as
a whole and only has limited use of his left hand. Further, because of his disease, Plaintiff has
developed optic neuritis and is visually disabled, with complete blindness in one eye and limited
vision in the other eye. Plaintiff thus is substantially limited in performing one or more major life
activities, including, but not limited to, seeing, accurately visualizing his world, and adequately
traversing obstacles. As such, he is a member of a protected class under the ADA, 42 U.S.C.
§12102(1)-(2), the regulations implementing the ADA set forth at 28 CFR §§ 36.101, ef seq., and
in 42 U.S.C. §3602(h).

6. Because he is visually disabled, Plaintiff cannot use his computer without the
assistance of appropriate and available screen reader software and other technology and assistance.

7. Defendant is a Florida limited liability company authorized to do business and
doing business in the State of Florida. Defendant owns and operates a chain of restaurants,
including one of the restaurants that Plaintiff intended to patronize at 5250 Town Center Circle,
Boca Raton, Florida.

8, Plaintiffs visual disability limits him in the performance of major life activities,
including sight, and he requires assistive technologies, auxiliary aids, and services for effective

communication, including communication in connection with his use of a computer.

 

 
Case 9:20-cv-81843-DMM Document 1 Entered on FLSD Docket 10/06/2020 Page 3 of 17

9, Plaintiff frequently accesses the internet. Because he is significantly and
permanently visually disabled, to effectively communicate and comprehend information available
on the internet and hereby access/comprehend Websites, Plaintiff uses commercially available
screen reader software to interface with the various Websites,

10. Atall times material hereto, Defendant was and still is an organization that owns,
operates, controls, and franchises a chain of restaurants under the brand name “Rocco’s Tacos”,
Each Rocco’s Tacos restaurant is open to the public. As the owner, operator, and controller of
these restaurants, Defendant is defined as a place of “public accommodation" within meaning of
Title III because Defendant is a private entity which owns and/or operates “[A] bakery, grocery
restaurant, clothing restaurant, hardware restaurant, shopping center, or other sales or rental
establishment,” per 42 U.S.C. §12181(7)(E) and 28 C.F.R. §36.104(2).

11, Because Defendant is a restaurant open to the public, each of Defendant’s physical
restaurants is a place of public accommodation subject to the requirements of Title II of the ADA
and its implementing regulation; 42 U.S.C. §12182, §12181(7)(E), and 28 C.F.R. Part 36,

12. Defendant also controls, maintains, and/or operates an adjunct website called
https://www.reccostacos.com (hereinafter “Website”). One of the functions of the Website is to
provide the public information on the various locations of Defendant’s restaurants that sell its
merchandise. Defendant also sells to the public its merchandise and goods through the Website.

13. The Website also services Defendant’s physical restaurants by providing
information on its available products and branded merchandise, tips and advice, editorials, sales
campaigns, events, and other information that Defendant is interested in communicating to its

customers,

 

 
Case 9:20-cv-81843-DMM Document 1 Entered on FLSD Docket 10/06/2020 Page 4 of 17

14. Because the Website allows the public the ability to locate Defendant’s physical
restaurants, have access to the physical restaurants’ menus, order food, beverages and catering that
are available to purchase in the physical restaurants, purchase gift cards for use in the physical
restaurants, check gift card balances, make online reservations at the physical restaurants, and sign
up for an electronic emailer to receive offers, benefits, exclusive invitations, and discounts for use
in the physical restaurants, the Website is an extension of, and gateway to, Defendant’s physical
restaurants. By this nexus, the Website is characterized as an intangible service, privilege, and
advantage provided by a place of public accommodation as defined under the ADA and thus an
extension of the services, privileges, and advantages made available to the general public by
Defendant through its brick and mortar locations and businesses.

15. Because the public can view and order Defendant’s food and catering offerings
online that are also offered for sale by Defendant in its physical restaurants, purchase gift cards for
use in the physical restaurants, check gift card balances, make online reservations, and sign up for
an electronic e-mailer to receive offers, benefits, exclusive invitations, and discounts for use in the
physical restaurants, the Website is an extension of, and gateway to, the physical restaurants, which
are places of public accommodation pursuant to the ADA, 42 U.S.C, §12181(7) (E). As such, the
Website is an intangible service, privilege, and advantage of Defendant’s brick and mortar
restaurants that must comply with all requirements of the ADA, must not discriminate against
individuals with visual disabilities, and must not deny those individuals the same full and equal
enjoyment of the services, privileges, and advantages as are afforded to the non-disabled general
public both online and in the physical restaurants.

16. —_ Atall times material hereto, Defendant was and still is an organization owning and

operating the Website, Since the Website is open to the public through the internet, by this nexus

 
Case 9:20-cv-81843-DMM Document 1 Entered on FLSD Docket 10/06/2020 Page 5 of 17

the Website is an intangible service, privilege, and advantage of Defendant’s brick and mortar
restaurants that must comply with all requirements of the ADA, must not discriminate against
individuals with visual or physical disabilities, and must not deny those individuals the full and
equal enjoyment of the services, privileges, and advantages as are afforded to the non-disabled
public both online and in the physical restaurants. As such, Defendant has subjected itself and the
Website to the requirements of the ADA.

17. — Plaintiff is and has been a customer who is interested in patronizing, and intends to
patronize in the near future once the Website’s access barriers are removed or remedied,
Defendant’s physical restaurants (including the restaurant located at 5250 Town Center Circle,
Boca Raton, Florida), and to purchase food and gift cards, check gift card balances, make online
reservations, and sign up for an electronic e-mailer to receive offers, benefits, exclusive invitations,
and discounts for use on the Website or in Defendant’s physical restaurants.

18. The opportunity to shop and pre-shop Defendant’s food, view restaurant menus,
order food, beverages, and catering online, purchase gift cards, and sign up for the rewards
program for use at the physical restaurants from his home are important accommodations for
Plaintiff because traveling outside of his home as a physically and visually disabled individual is
often difficult, hazardous, frightening, frustrating and confusing experience. Defendant has not
provided its business information in any other digital format that is accessible for use by blind and
visually impaired individuals using the screen reader software.

19, Like many consumers, Plaintiffaccesses a number of websites at a time to help plan
his visit, compare merchandise, prices, sales, discounts, and promotions. Plaintiff may look at

several dozens of sites to compare features, discounts, promotions, and prices.

 
Case 9:20-cv-81843-DMM Document 1 Entered on FLSD Docket 10/06/2020 Page 6 of 17

20. During the month of May 2020, Plaintiff attempted on a number of occasions to
utilize the Website to browse through the merchandise and online offers to educate himself as to
the merchandise, sales, discounts, and promotions being offered, to search for the brick and mortar
locations and check restaurant hours, and to check pricing of merchandise with the intent to making
a purchase through the Website or at one of Defendant’s restaurants.

21. Plaintiff utilizes available screen reader software that allows individuals who are
visually disabled to communicate with websites. However, Defendant’s Website contains access
barriers that prevent free and full use by visually disabled individuals using keyboards and
available screen reader software. These barriers are pervasive and include, but are not limited to:

a. Missing descriptions for carousel image content;

b. Site element like phone number not labeled to integrate with the screen reader;
c, Mislabeled homepage link, and

d, Site function like shopping cart not properly labeled.

22. The Website also lacks prompting information and accommodations necessary to
allow visually disabled individuals who use screen reader software to locate and accurately fill out
online forms to purchase Defendant’s merchandise from the Website.

23. Plaintiff attempted to locate an “accessibility” notice, statement, or policy on the
Website that would direct him to a web page with contact information for disabled individuals who
have questions or concerns about, or who are having difficulties communicating with, the Website.
Although the Website appeared to have an “accessibility” notice displayed, that “accessibility”
notice still could not be effectively accessed by, and continued to be a barrier to, visually disabled

persons, including Plaintiff. Plaintiff, thus, was unable to receive any meaningful or prompt

 
Case 9:20-cv-81843-DMM Document 1 Entered on FLSD Docket 10/06/2020 Page 7 of 17

assistance through the “accessibility” notice to enable him to navigate the Website quickly, fully
and effectively, as non-visually disabled persons are able to do.

24. ‘The fact that Plaintiff could not communicate with or within the Website left him
feeling excluded, as he is unable to participate in the same online computer shopping experience,
with access to the merchandise, sales, discounts, and promotions as provided at the Website and
for use in the physical restaurants, as the non-visually disabled public.

25. Plaintiff desires and intends, in the near future once the Website’s access barriers
are removed or remedied, to patronize Defendant’s physical restaurants and use the Website, but
he is unable to fully do so as he is unable to effectively communicate with Defendant due to his
severe visual disability and the Website’s access barriers. Thus, Plaintiffas well as others who are
blind or with visual disabilities will suffer continuous and ongoing harm from Defendant’s
intentional acts, omissions, policies, and practices as set forth herein unless properly enjoined by
this Coutt.

26, Because of the nexus between Defendant’s restaurants and the Website, and the
fact that the Website clearly provides support and is connected to Defendant’s restaurants for its
operation and use, the Website is an intangible service, privilege, and an advantage of Defendant’s
brick and mortar restaurants that must comply with all requirements of the ADA, must not
discriminate against individuals with disabilities, and must not deny those individuals the same
full and equal enjoyment of the services, privileges, and advantages as are afforded to the non-
disabled public both online and in the physical restaurants, which are places of public
accommodations subject to the requirements of the ADA.

27. On information and belief, Defendant has not initiated a Web Accessibility Policy

to ensure full and equal use of the Website by individuals with disabilities,

 

 
Case 9:20-cv-81843-DMM Document 1 Entered on FLSD Docket 10/06/2020 Page 8 of 17

28. On information and belief, Defendant has not instituted a Web Accessibility
Committee to ensure full and equal use of Website by individuals with disabilities.

29, On information and belief, Defendant has not designated an employee as a Web
Accessibility Coordinator to ensure full and equal use of the Website by individuals with
disabilities,

30. On information and belief, Defendant has not instituted a Web Accessibility User

Accessibility Testing Group to ensure full and equal use of the Website by individuals with

 

disabilities.

31. On information and belief, Defendant has not instituted a User Accessibility
Testing Group to ensure full and equal use of the Website by individuals with disabilities.

32. On information and belief, Defendant has not instituted a Bug Fix Priority Policy.

33. On information and belief, Defendant has not instituted an Automated Web
Accessibility Testing program.

34. On information and belief, Defendant has not created and instituted a Specialized
Customer Assistance line or service or email contact mode for customer assistance for the visually
disabled.

35. On information and belief, Defendant has not created and instituted on the Website
a page for individuals with disabilities, nor displayed a link and information hotline, nor created
an information portal explaining when and how Defendant will have the Website, applications,

and digital assets accessible to the visually disabled or blind community.

 

36. On information and belief, the Website does not meet the Web Content

Accessibility Guidelines (“WCAG”) 2.0 Level AA or higher versions of web accessibility.

 
Case 9:20-cv-81843-DMM Document 1 Entered on FLSD Docket 10/06/2020 Page 9 of 17

37, On information and belief, Defendant has not disclosed to the public any intended
audits, changes, or lawsuits to correct the inaccessibility of the Website to visually disabled
individuals who want the safety and privacy of purchasing Defendant’s merchandise offered on
the Website online from their homes.

38. Thus, Defendant has not provided full and equal enjoyment of the services,
facilities, privileges, advantages, and accommodations provided by and through the Website, in
contravention of the ADA.

39. Further, public accommodations under the ADA must ensure that their places of
public accommodation provide effective communication for all members of the general public,
including individuals with disabilities such as Plaintiff.

40. The broad mandate of the ADA is to provide an equal opportunity for individuals
with disabilities to participate in and benefit from all aspects of American civic and economic life.
That mandate extends to internet shopping Websites, such as the Website at issue in the instant
action,

41, On information and belief, Defendant is, and at all times has been, aware of the
barriers to effective communication within the Website which prevent individuals with disabilities
who are visually disabled from the means to comprehend information presented therein.

42. On information and belief, Defendant is aware of the need to provide full access to
all visitors to the Website.

43, The barriers that exist on the Website result in discriminatory and unequal
treatment of individuals with disabilities who are visually disabled, including Plaintiff,

44, _ Plaintiff has no plain, adequate, or complete remedy at law to redress the wrongs

alleged hereinabove, and this suit for declaratory judgment and injunctive relief is his only means

 

 
Case 9:20-cv-81843-DMM Document 1 Entered on FLSD Docket 10/06/2020 Page 10 of 17

to secure adequate and complete redress from Defendant’s unlawful and discriminatory practices
in connection with its website access and operation.

45. Notice to Defendant is not required because of Defendant’s failure to cure the
violations.

46, Enforcement of Plaintiff’s rights under the ADA is right and just pursuant to 28
ULS.C. §§2201 and 2202.

47, Plaintiff has retained the undersigned attorneys to represent him in this case and
has agreed to pay them a reasonable fee for their services.

COUNT I— VIOLATION OF THE ADA

48. Plaintiff re-alleges paragraphs 1 through 47 as if set forth fully herein.

49, Pursuant to 42 U.S.C. §12181(7)(E), Defendant is a public accommodation under
the ADA because it owns and/or operates the Website, as defined within §12181(7)(E) and is
subject to the ADA.

50. Pursuant to 42 U.S.C. §12181(7)(E), the Website is covered under the ADA
because it provides the general public with the ability to locate Defendant’s restaurants, purchase
food, beverages, and catering that are available in the physical restaurants, purchase gift cards for
use in the physical restaurants, check gift card balances, make reservations, and sign up for an
electronic emailer to receive offers, benefits, exclusive invitations, and discounts for use at the
physical restaurants. The Website thus is an extension of, gateway to, and intangible service,
privilege, and advantage of Defendant’s physical restaurants. Further, the Website also serves to
augment Defendant’s physical restaurants by providing the public information on the various
physical locations of the restaurants and by educating the public as to Defendant’s available

merchandise sold through the Website and in its physical restaurants.

 

 
Case 9:20-cv-81843-DMM Document 1 Entered on FLSD Docket 10/06/2020 Page 11 of 17

51. Under Title TI] of the ADA, 42 U.S.C. §12182(b)(1)(A)CD, it is unlawful
discrimination to deny individuals with disabilities or a class of individuals with disabilities an
opportunity to participate in or benefit from the goods, services, facilities, privileges, advantages,
or accommodation, which is equal to the opportunities afforded to other individuals.

52, Specifically, under Title III of the ADA, 42 U.S.C. §12182(b)2)(A)GD, unlawful
discrimination includes, among other things, “a failure to make reasonable modifications in
policies, practices, or procedures, when such modifications are necessary to afford such goods,
services, facilities, privileges, advantages, or accommodations to individuals with disabilities,
unless the entity can demonstrate that making such modifications would fundamentally alter the
nature of such goods, services, facilities, privileges, advantages or accommodations.”

53. In addition, under Title II of the ADA, 42 U.S.C, §12182(b)2)(A)CID, unlawful
discrimination includes, among other things, “a failure to take such steps, as may be necessary to
ensure that no individual with a disability is excluded, denied services, segregated or otherwise
treated differently than other individuals because of the absence of auxiliary aids and services,
unless the entity can demonstrate that taking such steps would fiindamentally alter the nature of
the good, service, facility, privilege, advantage, or accommodation being offered or would result
in an undue burden.”

54. Defendant’s Website must comply with the ADA, but it does not, as specifically
alleged hereinabove and below.

55, Because of the inaccessibility of the Website, individuals with disabilities who are
visually disabled are denied full and equal enjoyment of the information and services that
Defendant has made available to the public on its Website, and at its physical restaurants, in

violation of 42 U.S.C. §12101, et seg, and as prohibited by 42 U.S.C. §12182, et seq.

 
Case 9:20-cv-81843-DMM Document 1 Entered on FLSD Docket 10/06/2020 Page 12 of 17

56. The Website was subsequently visited by Plaintiff's expert in May 2020 and
September 2020, and the expert determination was that substantially the same access barriers that
Plaintiff had initially encountered still existed, and that numerous additional access barriers also
existed. Despite Defendant being a defendant in a prior ADA accessibility lawsuit involving the
Website, which likely resulted in a confidential settlement that obligated Defendant to remediate
the Website to make it ADA compliant, and despite Plaintiff having sent Defendant a written letter
demand requesting removal! of access barriers, Defendant still has not adequately remediated the
Website to enable its full use, enjoyment, and accessibility for visually disabled persons such as
Plaintiff. Defendant also has not disclosed to the public any intended audits, changes, or lawsuits
to correct the inaccessibility of the Website to visually disabled individuals. Furthermore, when
the Website was revisited by Plaintiff's expert, it was revealed that, although the Website appeared
to have an “accessibility” notice posted on its home page, that “accessibility” notice still could not
be effectively used or accessed by, and continued to be a barrier to, visually disabled persons such
as Plaintiff. Defendant thus has failed to make reasonable modifications in its policies, practices,
or procedures when such modifications are necessary to afford goods, services, facilities,
privileges, advantages, or accommodations to individuals with disabilities, in violation of 28
C.F.R. §36.302,. The lack ofa viable and effective “accessibility” notice, policy, or statement and
the numerous access barriers as set forth in the Declaration of Plaintiffs expert, Robert D. Moody,
attached hereto as Composite Exhibit “A” and the contents of which are incorporated herein by
reference, continue to render the Website not fully accessible to users who are blind and visually
disabled, including Plaintiff.

57. More violations may be present on other pages of the Website, which can and will

be determined and proven through the discovery process in this case.

 
Case 9:20-cv-81843-DMM Document 1 Entered on FLSD Docket 10/06/2020 Page 13 of 17

58. Further, the Website does not offer or include the universal symbol for the disabled
that would permit disabled individuals to access the Website’s accessibility information and
accessibility facts,

59. There are readily available, well established guidelines on the internet for making
Websites accessible to the blind and visually disabled. These guidelines have been followed by
other large business entities in making their websites accessible. Examples of such guidelines
include, but not limited to, adding alt-text to graphics, and ensuring that all functions can be
performed using a keyboard. Incorporating such basic components to make the Website accessible
would neither fundamentally alter the nature of Defendant’s business nor would it result in an
undue burden to the Defendant.

60. Defendant has violated the ADA -- and continues to violate the ADA -- by denying
access to the Website by individuals, such as Plaintiff, with visual disabilities who requires the
assistance of interface with screen reader software to comprehend and access internet websites.
These violations within the Website are ongoing.

61, The ADA and ADAAA require that public accommodations and places of public
accommodation ensure that communication is effective.

62. According to 28 C.F.R. §36.303(b) (1), auxiliary aids and services include “voice,
text, and video-based telecommunications products and systems”. Indeed, 28 C.F.R. §36.303(b)(2)
specifically states that screen reader software is an effective method of making visually delivered
material available to individuals who are blind or have low vision.

63. According to 28 C.F.R. §36,303(c), public accommodations must furnish
appropriate auxiliary aids and services where necessary to ensure effective communication with

individuals with disabilities: “In order to be effective, auxiliary aids and services must be provided

 

 
Case 9:20-cv-81843-DMM Document 1 Entered on FLSD Docket 10/06/2020 Page 14 of 17

in accessible formats, in a timely manner, and in such a way as to protect the privacy and
independence of the individual with a disability,” 28 C_F.R. §36.303(c) (1) (i).

64. ‘Part 36 of Title 28 of the C.F.R. was designed and is implemented to effectuate
subtitle A of Title IH of the ADA, which prohibits discrimination on the basis of disability by
public accommodations, and requires places of public accommodation to be designed, constructed,
and altered in compliance with the accessibility standards established by Part 36.

65. As alleged hereinabove, the Website has not been designed to interface with the
widely and readily available technologies that can be used to ensure effective communication, and
thus violates the ADA.

66. As a direct and proximate result of Defendant’s failure to provide an ADA
compliant Website, with a nexus to its brick and mortar physical restaurants locations, Plaintiff
has suffered an injury in fact by being denied full access to and enjoyment of Defendant’s Website
and physical restaurants.

67. Because of the inadequate development and administration of the Website, Plaintiff
is entitled to injunctive relief pursuant to 42 U.S.C. §12133 and 28 C.F.R. §36.303, to remedy the
ongoing disability discrimination.

68. Pursuant to 42 U.S.C, §12188, this Court is vested with the authority to grant
Plaintiff appropriate and necessary injunctive relief, including an order to:

a) Require Defendant to adopt and implement a web accessibility policy to make publicly
available and directly link from the homepage of the Website to a functional statement as to the
Defendant’s policy to ensure persons with disabilities have full and equal enjoyment of the

services, facilities, privileges, advantages, and accommodations through the Website.

 

 
Case 9:20-cv-81843-DMM Document 1 Entered on FLSD Docket 10/06/2020 Page 15 of 17

b) Require Defendant to take the necessary steps to make the Website readily accessible
to and usable by visually disabled users, and during that time period prior to the Website’s being
readily accessible, to provide an alternative method for individuals with visual disabilities to access
the information available on the Website until such time that the requisite modifications are made,
and

c) Require Defendant to provide the appropriate auxiliary aids such that individuals with
visual impairments will be able to effectively communicate with the Website for purposes of
viewing and locating Defendant’s physical restaurants and locations, and becoming informed of
and purchasing Defendant’s merchandise online, and during that time period prior to the Website’s
being designed to permit individuals with visual disabilities to effectively communicate, to provide
an alternative method for individuals with visual disabilities to effectively communicate for such
goods and services made available to the general public through the Website.

69. — Piaintiff is entitled to recover his reasonable attorney’s fees, costs, and expenses
pursuant to the ADA. To that end, Plaintiff has been obligated to retain the undersigned counsel
for the filing and prosecution of this action and has agreed to pay them a reasonable fee for their
services.

WHEREFORE, Plaintiff requests entry of judgment in his favor and against Defendant for
the following relief:

A. A declaration that Defendant’s Website is in violation of the ADA;

B. An Order requiring Defendant, by a date certain, to update the Website, and continue

to monitor and update the Website on an ongoing basis, to remove barriers in order that

individuals with visual disabilities can access, and continue to access, the Website and

 

 
Case 9:20-cv-81843-DMM Document 1 Entered on FLSD Docket 10/06/2020 Page 16 of 17

effectively communicate with the Website to the full extent required by Title III of the
ADA;

C. An Order requiring Defendant, by a date certain, to clearly display the universal
disabled logo within the Website, wherein the logo! would lead to a page which would
state Defendant’s accessibility information, facts, policies, and accommodations. Such
a clear display of the disabled logo is to ensure that individuals who are disabled are
aware of the availability of the accessible features of the Website;

D. An Order requiring Defendant, by a date certain, to provide ongoing support for web
accessibility by implementing a website accessibility coordinator, a website application
accessibility policy, and providing for website accessibility feedback to ensure
compliance thereto;

E, An Order directing Defendant, by a date certain, to evaluate its policies, practices and
procedures toward persons with disabilities, for such reasonable time to allow
Defendant to undertake and complete corrective procedures to its Website;

F. An Order directing Defendant, by a date certain, to establish a policy of web
accessibility and accessibility features for the Website to ensure effective
communication for individuals who are visually disabled;

G. An Order requiring, by a date certain, that any third-party vendors who participate on
Defendant’s Website to be fully accessible to the visually disabled;

H. An Order directing Defendant, by a date certain and at least once yearly thereafter, to

provide mandatory web accessibility training to all employees who write or develop

 

A

  

bas or similar,

 
Case 9:20-cv-81843-DMM Document 1 Entered on FLSD Docket 10/06/2020 Page 17 of 17

programs or code for, or who publish final content to, the Website on how to conform
all web content and services with ADA accessibility requirements and applicable
accessibility guidelines;

I. An Order directing Defendant, by a date certain and at least once every three months
thereafter, to conduct automated accessibility tests of the Website to identify any
instances where the Website is no longer in conformance with the accessibility
requirements of the ADA and any applicable accessibility guidelines, and further
directing Defendant to send a copy of the twelve (12) quarterly reports to Plaintiffs
counsel for review;

J. An Order directing Defendant, by a date certain, to make publicly available and directly
link from the Website homepage, a statement of Defendant’s Accessibility Policy to
ensure the persons with disabilities have full and equal enjoyment of the Website and
shall accompany the public policy statement with an accessible means of submitting
accessibility questions and problems;

Kk. An award to Plaintiff of his reasonable attorney’s fees, costs and expenses; and

H. Such other and further relief as the Court deems just and equitable.

DATED: October 6", 2020,

 

 

 

RODERICK Y. HANNAH, ESQ,, P.A. LAW OFFICE OF PELAYO
Counsel for Plaintiff DURAN, P.A.
4800 North Hiatus Road Co-Counsel for Plaintiff
Suntise, FL 33351 4640 N.W. 7” Street
T. 954/362-3800 Miami, FL 33126-2309
954/362-3779 (Facsimile) T. 305/266-9780
Email: rhannah@rhannahlaw.com 305/269-8311 (Facsimile)
Email: duranandassociates(@gmail.com
By___s/ Roderick V. Hannah By s/ Pelayo M. Duran
RODERICK V. HANNAH PELAYO M, DURAN

Fla. Bar No. 435384 Fla. Bar No. 0146595

 
